Citation Nr: 0525110	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1971 to April 1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2001, a 
statement of the case was issued in March 2002 and a 
substantive appeal was received in April 2002.


FINDINGS OF FACT

1.  The veteran reported intravenous drug use during active 
duty service.

2.  Hepatitis C was not manifested during the veteran's 
active service or for many years after separation from 
service, nor is Hepatitis C related to such service.


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty and service 
connection is not warranted.  38 U.S.C.A. §§ 105, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The January 2001, April 
2003, and March 2005 VA letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the March 
2005 letter explicitly advised the veteran to submit any 
pertinent evidence in his possession.  Thus, the Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  
The Board acknowledges that the veteran has not been provided 
a VA examination.  However, the medical evidence of record 
shows no Hepatitis C symptoms, complaints, or diagnosis in 
service and no link between the veteran's current Hepatitis C 
and his active duty service.  Moreover, the veteran has 
consistently stated that his only Hepatitis C risk factor is 
in-service intravenous drug use, and service connection would 
be prohibited by regulation, as explained in more detail 
below, based on abuse of drugs.  The Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met, that 
no additional pertinent evidence has been identified by the 
veteran, and that no further action is necessary to assist 
the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs. 38 C.F.R. § 3.301(a) 
(2004).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2004).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m) (2004).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

Turning to the evidence of record, current medical treatment 
records clearly show that the veteran has been diagnosed with 
Hepatitis C.  The veteran has repeatedly identified 
intravenous drug use as his only Hepatitis C risk factor.  In 
the course of seeking medical treatment from a VA medical 
facility in June 2000, the veteran stated that he used 
intravenous drugs while in the military from 1973-1975.  
Additionally, in correspondence dated in June 2001 and his 
substantive appeal dated in April 2002, the veteran stated 
that he believed he contracted Hepatitis C through the use of 
intravenous drugs in the military.  By way of correspondence 
dated March 2005, the RO advised the veteran to submit 
evidence of any Hepatitis C risk factors, such as organ 
transplant before 1992, transfusion of blood or blood 
products before 1992, hemodialysis, accidental exposure to 
blood by health care workers, intravenous drug use, high risk 
sexual activity, and other direct percutaneous exposure to 
blood, such as tattooing, body piercing, acupuncture with 
non-sterile needles, and shared toothbrushes or shaving 
razor.  The veteran did not respond to this RO letter.

The record does not contain any evidence of Hepatitis C 
symptoms, complaints or diagnosis during active duty service.  
The record does not show a diagnosis of Hepatitis C until 
approximately June of 2000, almost 25 years after discharge 
from service.  There is no medical evidence of record that 
suggests a link between the veteran's current Hepatitis C and 
his active duty service.  The veteran's only identified risk 
factor for Hepatitis C is his admitted use of intravenous 
drugs in service.  Drug usage of this nature constitutes 
willful misconduct for which service connection cannot be 
granted.  38 C.F.R. § 3.301(d) (2004).

In sum, the preponderance of the evidence is against the 
claim for service connection for Hepatitis C.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


